Exhibit 99.1 LIVEREEL MEDIA CORPORATION (Formerly Noble House Entertainment Inc.) Consolidated Financial Statements For the Three Months ended September 30, 2008 and 2007 (Unaudited) (Canadian Dollars) INDEX Page Notice of Disclosure of Non-Auditor Review of Interim Financial Statements 1 Unaudited Consolidated Balance Sheets 2 Unaudited Consolidated Statements of Operations and Comprehensive Loss 3 Unaudited Consolidated Statements of Cash Flows 4 Unaudited Consolidated Statements of Shareholders’ Equity 5 Condensed Notes to the Unaudited Consolidated Financial Statements 6-14 LiveReel Media Corporation Notice of Disclosure of Non-Auditor Review of Interim Financial Statements for the period ended September 30, 2008 Pursuant to National Instrument 51-102, Part 4, subsection 4.3(3)(a) issued by the Canadian Securities Administrators, if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of LiveReel Media Corporation for the three months ended September 30, 2008 and 2007 have been prepared in accordance with Canadian generally accepted accounting principles and are the responsibility of the Company’s management. The Company’s independent auditors, Schwartz, Levitsky, Feldman LLP, have not performed a review of the interim financial statements for September 30, 2008 in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of interim financial statements by an entity’s auditor. - 1 - LiveReel Media Corporation Consolidated Balance Sheets (Canadian Dollars) September 30, June 30, Note 2008 2008 (Unaudited) Assets Current Cash $ 1,306,747 $ 1,330,037 Accounts receivable and prepayments 3 22,244 56,362 1,328,991 1,386,399 Liabilities Current Accounts payable and accrued liabilities 5 $ 101,259 $ 184,545 101,259 184,545 Shareholders' Equity Capital stock 6 6,656,265 6,656,265 Contributed surplus 326,951 293,370 Warrants 7 1,146,081 1,146,081 Deficit and comprehensive loss (6,901,565 ) (6,893,862 ) 1,227,732 1,201,854 $ 1,328,991 $ 1,386,399 Related Party Transactions (Note 9) Commitments and contingencies (Note 10) Approved by the Board”Gregg
